DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being obvious over Dubief (EP2787846) in view of Lui (US 2014/0196716), Han (US 2009/0095311) and Suzuki (US 2018/0110940).  The examiner is using Dubief (US 2015/0181937) as an English language equivalent for Dubief (EP2787846).
With respect to the limitations of claim 1, Dubief teaches a method for automated manufacture of a cartridge of an electronic vaping device (abstract), the method comprising: wrapping a gauze material (Fig 2, porous tube 107, 0070) around the heater (Figs 1, 2, internal heater 105, 0070) to form a wrapped heater; and sliding a chimney cage (Figs 1, 2, separation wall 109, 0070) over the wrapped heater (105, 107) to form a heater assembly.
Dubief discloses the claimed invention except for contacting a cathode clip including at least one arm with a first electrical lead extending from a heater; inserting a first mandrel in a first end of the heater; inserting a second mandrel in a second end of the heater.
However, Lui discloses contacting a cathode clip (Fig 8, insertion member 11, 0065) with a first electrical lead extending (Fig 8, first end 2211 of electric heater coil 221, 0065) from the heater is known in the art.  Lui teaches contacting a cathode clip with a first electrical lead extending from a heater has the advantage of providing a known connection configuration for securely holding and locating an electric coil heater first end (0065).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the heater assembly method of Dubief having a chimney cage, chimney cap and first electrical heater connection with the contacting a cathode clip with a first electrical lead extending from a heater of Lui for 
Moreover, the cathode clip having at least one arm extending from the body is known in the art.  Han, for example, discloses the clip (Figs 13, 16, fixed plated 84, 0077) having at least one arm (Figs 13, 16, supports 841, 0077) extending from the body (84) has the advantage of providing a known suspended clip configuration that securely supports the clip (0077).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the heater assembly method of Dubief in view of Liu having a cathode clip with the clip having at least one arm extending from the body of Han for the purpose of providing a known suspended clip configuration that securely supports the clip.
Additionally, Suzuki disclose inserting a first mandrel (Fig 8A, cylindrical member 141, 0151, 0152) in a first end of the heater; inserting a second mandrel in a second end of the heater (Fig 8A, cylindrical member 142, 0151, 0152) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the heater assembly method of Dubief in view of Liu and Han with the inserting a first mandrel in a first end of the heater; inserting a second mandrel in a second end of the heater of Suzuki for the purpose of manufacturing the atomizing unit with a high-quality heating element, and to simplify the manufacturing process of the atomizing unit (0153).
With respect to the limitations of claims 2 and 5, Dubief teaches further comprising: wrapping at least one layer (Fig 2, porous tube 107, 0070) of gauze material (0076) about the heater assembly to form a wrapped heater assembly; further comprising: sliding a housing (Figs 1, 2, internal heater 105, 0070) over the wrapped heater assembly.
With respect to the limitations of claim 6, Lui discloses inserting a second connector (Figs 6, 8, disc-shaped base of electrode 41) in a second end of the wrapped heater assembly.  Suzuki discloses removing the first mandrel; removing the second mandrel (Fig 8B, cylindrical members 141, 142, 0152).

Claims 2-8 are rejected under 35 U.S.C. 103 as being obvious over Dubief (EP2787846) in view of Lui (US 2014/0196716), Han (US 2009/0095311) and Suzuki (US 2018/0110940) as applied to claim 1, further in view of Cadieux (US 2015/0289565).
With respect to the limitations of 2, Dubief in view of Lui, Han and Suzuki does not explicitly disclose a gauze material.  However, Cadieux discloses wrapping the heater assembly (Fig 2, heater 14, inner tube 62, 0043, 0048) in a gauze material (liquid storage medium 210, cotton gauze, 0051) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the heater assembly method of Dubief in view of Liu, Han and Suzuki having a porous material with the gauze material of Cadieux for the purpose of using a known porous material as a liquid storage medium (0051).
With respect to the limitations of claims 3 and 4, Dubief in view of Liu disclose the claimed invention except for folding the at least one arm, such that the at least one arm extends away from the wrapped heater assembly; further comprising: folding the at least one arm, such that the at least one arm extends towards the wrapped heater assembly.
However, Han discloses the clip includes at least one arm (supports 841), such that the at least one arms extends away from the heater assembly  (Fig 13, supports 841 having outer face that extends away from heater 321 relative to the inner face of supports 841); the at least one arm extends towards the heater assembly (Fig 13, supports 841 having inner face that extends towards heater 321 relative to the outer face of supports 841) has the advantage of providing a known suspended clip configuration that securely supports the clip (0077).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the heater assembly method of Dubief in view of Liu having a cathode clip with the clip includes at least one arm that extends away from the heater assembly; the at least one arm extends towards the heater assembly of Han for the purpose of providing a known suspended clip configuration that securely supports the clip.
Dubief in view of Lui, Han, Suzuki and Cadieux discloses the claimed invention except for the arm is folded.  However, it would have been for one having ordinary skill in the art before the effective filing date was made to have the arm being folded, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable arm configuration involves only routine skill in the art (see MPEP 2144.04).
With respect to the limitations of claim 5, Dubief teaches further comprising: sliding a housing (Figs 1, 2, internal heater 105, 0070) over the wrapped heater assembly.
With respect to the limitations of claim 6, Lui discloses inserting a second connector (Figs 6, 8, disc-shaped base of electrode 41) in a second end of the wrapped heater assembly.  Suzuki discloses removing the first mandrel; removing the second mandrel (Fig 8B, cylindrical members 141, 142, 0152).
With respect to the limitations of claims 7 and 8, Cadieux discloses further comprising: injecting a pre-vapor formulation (Fig 7, step 330, liquid is introduced to the liquid reservoir 22, 0070) onto the at least one layer of gauze material (0051, cotton gauze); further comprising: inserting a mouth-end insert (Fig 7, step 500, mouth end insert 8, 0067) in a first end of the housing is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the heater assembly method of Dubief in view of Liu, Han and Suzuki having a porous material with the further comprising: injecting a pre-vapor formulation onto the at least one layer of gauze material; inserting a mouth-end insert in a first end of the housing of Cadieux for the purpose of forming a known electronic vapor liquid cartridge (0009, 0070).

Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Dubief (EP2787846) in view of Lui (US 2014/0196716), Han (US 2009/0095311) and Suzuki (US 2018/0110940) as applied to claim 1, further in view of Gavreilov (US 2018/0027879).
With respect to the limitations of claim 9, Lui discloses further comprising: threading the first electrical lead (Fig 6, post 231/electrode 41 inserted into 212) through a chimney cage (Figs 2, 6, 8, supporting tube 212, 0053) cap (Figs 2, 6, 8, locating post 231/electrode 41, 0060, 0065); positioning the cathode clip (Fig 8, first insertion member 11, 0065) on the chimney cage cap; and connecting the first electrical lead to the cathode clip.  Dubief in view of Lui, Han and Suzuki discloses the claimed invention except for welding the first electrical lead to the cathode clip.  
However, Gavreilov discloses welding the electrical lead to another component (0144, welding) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the heater assembly method of Dubief in view of Liu, Han and Suzuki connecting the first electrical lead to the cathode clip with the welding connection of Gavreilov for the purpose of using a known joining method that provides for a secure attached of a lead to another component (0144).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        5/17/2021